jfourtlj Court of
                                           Antonio,

                                        September 30, 2014


                                       No. 04-14-00083-CV


                                       Mike and Geri Jones,
                                             Appellants


                                                 v.



                                    Robert and Patricia Zearfoss,
                                             Appellees


                              Trial Court Case No. 12-00986-CV-A


                                          ORDER

        The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. APP. P. 39.8.    Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on November 5, 2014, to the following panel:
Justice Martinez, Justice Alvarez, and Justice Chapa.     All parties will be notified of the Court's
decision in this appeal in accordance with TEX. R. Ap!\ P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. Sec TEX. R. Al'P. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so OUDEUKU on September 30, 2014.



                                                              Rebeca C. Marlinez.lHstice


       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/the s
court on this September 30, 2014.